Citation Nr: 1502035	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tension type headaches.

2.  Entitlement to an evaluation in excess of 10 percent for mitral valve prolapse.

3.  Entitlement to an evaluation in excess of 10 percent for Crohn's disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985, August 1986 to April 1987, and April 1990 to December 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was scheduled for a hearing before the Board by videoconference from the RO in October 2014, but the record reflects that he cancelled his request.  See October 2014 written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In May 2011, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO denied that claim in a September 2012 rating decision.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran did not perfect an appeal as to the TDIU issue raised and adjudicated by the RO during the appeal period.  See March 2014 statement of the case (SOC) and May 2014 RO notification letter (no substantive appeal received and time limit to continue appeal expired).  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.  Nevertheless, the Board will refer the Veteran's October 2014 written statement to the agency of original jurisdiction (AOJ) as a new TDIU claim.

In an October 2014 written statement, the Veteran "request[ed] to cancel the appeal on 10/16/2014," indicating that he wanted the decision process to be made upon existing medical records and continued unemployment.  This clearly indicates his desire to cancel the Board hearing, which was scheduled for October 16th, and not his appeal.  Despite this, the representative's cover letter stated that the "Veteran wishes to cancel his appeal."  Nevertheless, the Board finds that the Veteran's intentions as to the increased evaluation claims are clear and the appeal is continued.

The Virtual VA electronic claims file contains additional VA treatment records relevant to the present appeal, as well as a December 2014 written appellate brief.  The Veterans Benefits Management System (VBMS) does not contain any documents.  On remand, the AOJ will have the opportunity to review the contents of both the electronic and paper files in relation to the claims on appeal.

The issue of a new claim of entitlement to a TDIU has been raised by the record in an October 2014 written statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an additional VA heart examination.  In the most recent September 2011 VA examination report, the examiner referred to a diagnostic exercise test conducted in the 1990s and an echocardiogram obtained in 2007; however, it does not appear that a contemporaneous evaluation was performed.  The examiner also indicated that the Veteran's METs (metabolic equivalent) level limitation was not due solely to the heart condition, but she did not provide the percentage of limitation due solely to the heart condition or state whether such a percentage could be provided.  On review, it appears that this examination report does not fully address the rating criteria necessary for evaluating this disability, and a new examination would be helpful in this regard.

In addition, the RO noted review of VA treatment records for these claims, and the Veteran has reported receiving treatment at multiple VA facilities during the appeal period.  The Board observes that most of these identified treatment records are associated with the paper and electronic claims files; however, there appear to be outstanding records from the Manchester VA Medical Center (VAMC), as detailed below.  On remand, the Veteran should also be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for these disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VAMCs and obtain and associate with the claims file all outstanding records of treatment, including from the Bedford, Boston, Manchester, and White River Junction VAMCs.  It appears that there may be additional VA treatment records that are not contained in the paper or electronic claims files, including from the Manchester VAMC dated from March 2008 to October 2013.  See April 2012 SOC (December 2, 2008 VA treatment record).

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his mitral valve prolapse.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic and paper claims files, or in the alternative, copies of all pertinent records in the electronic and paper claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the mitral valve prolapse and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must address the following:

(1)  the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2) whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

(The September 2011 VA examination relied on testing performed in 1999 and 2007.  More recent testing should be used to make the above determinations.)

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected headaches. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Following completion of the examination, the examiner should specifically comment as to frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected Crohn's disease.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must complete the appropriate Disability Benefits Questionnaire for the Veteran's service-connected Crohn's disease, currently evaluated under the diagnostic code for colitis.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination(s) for the headache and Crohn's disease claims, as appropriate.

8.  The claims must then be readjudicated, to include all evidence received in the paper and electronic claims files since the April 2012 SOC.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

